Examiner Comment
	Note that the non-statutory double patenting rejection of record has been withdrawn due to the approved terminal disclaimer filed on 5/4/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference is Yang et al. (NPL “Highly C-Axis-Oriented AlN Film Using MOCVD for 5GHz-Band FBAR Filter”). Yang et al. discloses a seven bulk acoustic wave resonator ladder filter (see the last paragraph on page 171), where “7th ladder filter” would have been understood by one of ordinary skill in the art to be a seven resonator ladder filter so that the filter has either 4 series resonators and 3 shunt resonators or 3 series resonators and 4 shunt resonators, and wherein each resonator has the structure of Fig. 1 including  a first to fourth substrate member of Si (100) having a first to fourth cavity region and a first to fourth upper surface contiguous with a first to fourth opening of the first to fourth cavity region; a first to fourth bottom electrode of Mo within a portion of the first to fourth cavity region; a first to fourth piezoelectric material of AlN (first to fourth will now be dispensed with) overlying the upper surface and the bottom electrode; and a top electrode overlying the piezoelectric material and the bottom electrode; and having at least 3 shunt configuration resonators as noted above; wherein the filter has a circuit response centered around 5.2 GHz (see Fig. 3) and having a bandwidth from 5.170 GHz to 5.330 GHz (ibid. Fig. 3 and also Fig. 6) and the actual filter having resonators with the piezoelectric material K2 of 6.4% providing a bandwidth of 146MHz (see page 172 the last paragraph thereof) with the ability to move the pass band slightly once the modification is performed. However, Yang et al. does not teach: in regards to claims 1, 14 and 18, a tuning layer of first to fourth insulating material overlying the first to fourth top electrodes, the first to fourth piezoelectric material having a contact via, top metal formed overlying the piezoelectric materials, the top metal being physically coupled to the bottom electrode though the contact via. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 14 or 18, claims 2-13, 15-17 and 19-30 have also been determined to be novel and non-obvious.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843